REASONS FOR ALLOWANCE 
Claims 1, 3-6, 8-11, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claims 1 and 18 (and it’s dependents), the prior art does not disclose the claimed optical substrate specifically including as the distinguishing features in combination with the other limitations the claimed “wherein each optical component comprises at least one alignment feature for optically aligning the optical component via the lateral movements during the assembly, wherein the at least one alignment feature of the optical component comprises one of a bump or groove formed on the optical substrate, and wherein a corresponding alignment feature of the other layer comprises the other of the bump or groove.”
 	Regarding independent claim 21 (and its dependent), the prior art does not disclose the claimed optical substrate specifically including as the distinguishing features in combination with the other limitations the claimed “wherein a first lateral movement provided by a first flexure of the plurality of flexures during the assembly is different from a second lateral movement provided by a second flexure of the plurality of flexures.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872